Case: 1:10-cv-04257 Document #: 289 Filed: 07/02/20 Page 1 of 1 PageID #:7097

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Second Amendment Arms, et al.
                                       Plaintiff,
v.                                                      Case No.: 1:10−cv−04257
                                                        Honorable Robert M. Dow Jr.
City of Chicago, et al.
                                       Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, July 2, 2020:


       MINUTE entry before the Honorable Robert M. Dow, Jr: Plaintiffs' unopposed
motion for extension of time to file supplemental briefs [286] is granted to and including
7/16/2020 for supplemental briefs and 8/6/2020 for reply briefs. Notice of motion date of
7/6/2020 is stricken and no appearances are necessary on that date. Mailed notice(cdh, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
